Citation Nr: 1506933	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer or a skin disability, to specifically include actinic keratosis and skin lesions but not to include service connection for squamous cell carcinoma of the left neck, residuals of basal cell carcinoma of the forehead, and squamous cell carcinoma of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

When this case was most recently before the Board in July 2014, it was decided in part, denying service connection for squamous cell carcinoma of the left neck due to herbicide exposure, and remanded in part for additional evidentiary development in regards to the issue of service connection for skin cancer due to sun exposure.  It has since been returned to the Board for further appellate action.

In a rating decision in December 2014, service connection for residuals of basal cell carcinoma of the forehead and squamous cell carcinoma of the right ear (claimed as skin cancer) were granted.  The Veteran did not disagree with either the initial rating or the effective date assigned; therefore these issues are not currently before the Board.

The Board notes that the Agency of Original Jurisdiction (AOJ) incorrectly issued a supplemental statement of the case in December 2014 for the issue of entitlement to service connection for squamous cell carcinoma of the left neck due to herbicide exposure, as this issue was denied by the Board in July 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its July 2014 Remand, the Board found that a March 2012 VA examiner limited his discussion in a VA examination report to the Veteran's squamous cell carcinoma of the neck and did not address his other separate and distinct skin diagnoses.  That is, the Board noted that VA and private treatment records associated with the claims file revealed that the Veteran had been diagnosed with skin conditions to include actinic keratosis and several skin lesions removed from his neck, forehead, back, arms, and abdominal wall.  Therefore, the Board remanded this case to afford the Veteran an examination to address the etiology of any diagnoses of skin cancer or skin disabilities during the appeal period of July 2008 to the present.

In response to the Board's Remand, a copy of a February 2013 VA examination (conducted prior to the Board's Remand) was associated with the claims file with an attached addendum dated September 2014.  In the addendum, the VA examiner did not address the nature and etiology of the Veteran's actinic keratosis and several skin lesions removed from his neck, forehead, back, arms, and abdominal wall.

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic claims file, including a copy of this Remand, to the September 2014 examiner (or suitable substitute if that examiner is unavailable) for review in order to determine the nature and etiology of skin cancer or skin disabilities, to specifically include actinic keratosis and skin lesions but not to include squamous cell carcinoma of the left neck, residuals of basal cell carcinoma of the forehead, and squamous cell carcinoma of the right ear.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that skin cancer or skin disabilities, to include actinic keratosis and skin lesions are due to the Veteran's military service, to specifically include in-service sun exposure.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

